Title: To Thomas Jefferson from Charles L. Lewis, 1 May 1806
From: Lewis, Charles L.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Baltimore 1st. May 1806
                        
                        
                             Before I left Albemarle, I was not apprised of the expence attending a military dress
                            &c, nor did I expect to have been detained here until monday next, it being the day appointed to sail, by the
                            Capt of the vessel in which I shall go to N. Orleans, which will make the fourteenth day since my arrival at this
                            place.
                        
                             I must therefore Sir reluctantly ask of you the loan of $30 until you get to Monticello, at
                            which time it will be faithfully refunded by Mr C. Peyton to whom I will write so to do. should you be disposed to favour
                            the request; which would be thankfully accepted by Sir
                  Yr Obt Servt
                        
                            C L Lewis
                     
                        
                    